                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID D. HARRIS,                                     Case No. 19-cv-03166-SI
                                   8                      Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.
                                                                                              Re: Dkt. No. 1
                                  10     DIRECTOR OF CORRECTIONS,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, currently incarcerated at the California Health Care Facility in Stockton, California,

                                  14   commenced this action by filing a pro se “writ of replevin complaint.” Docket No. 1.

                                  15          His complaint is now before the Court for review under 28 U.S.C. § 1915A, which requires

                                  16   the court to conduct a preliminary screening of any case in which a prisoner seeks redress from a

                                  17   governmental entity or officer or employee of a governmental entity. The court must identify any

                                  18   cognizable claims, and dismiss any claims which are frivolous, malicious, fail to state a claim upon

                                  19   which relief may be granted, or seek monetary relief from a defendant who is immune from such

                                  20   relief. See id. at § 1915A(b). Pro se pleadings must be liberally construed. See Balistreri v. Pacifica

                                  21   Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990). A claim that is incomprehensible may be dismissed

                                  22   as frivolous as it is without an arguable basis in law. See Jackson v. Arizona, 885 F.2d 639, 641

                                  23   (9th Cir. 1989).

                                  24          The “writ of replevin complaint” filed in this action borders on the incomprehensible but

                                  25   appears to be an effort to set aside a fine that was imposed as part of the sentence in plaintiff’s state

                                  26   court criminal case.1 Plaintiff alleges that he was unaware of the fine at arraignment and that he

                                  27

                                  28
                                              1
                                                This is just the latest in plaintiff’s efforts to attack his 1999 criminal conviction and
                                       sentence. His original petition for writ of habeas corpus was dismissed as untimely filed in 2008.
                                   1   nonetheless was held liable for unpaid fines. Id. at 2. He then alleges several nonsensical legal

                                   2   theories that appear to posit that he is real property, there should be a release of the lien on the real

                                   3   property (i.e., him), and different collateral should be used in place of him as some sort of bond.

                                   4   The allegations of the complaint make no sense. The deficient complaint is not made any more

                                   5   understandable by examination of the attachments to it, which consist of a copy of plaintiff’s birth

                                   6   certificate and several forms (i.e., “affidavit of individual surety,” “release of lien on real property,”

                                   7   “release of personal property from escrow,” “payment bond,” “bid bond,” and “performance bond”).

                                   8           The complaint is dismissed because it is legally frivolous. Cf. Neitzke v. Williams, 490 U.S.

                                   9   319, 327 (1989) (a claim is frivolous if it is premised on an indisputably meritless legal theory or is

                                  10   clearly lacking any factual basis). The clerk shall close the file.

                                  11           IT IS SO ORDERED.

                                  12   Dated: December 2, 2019
Northern District of California
 United States District Court




                                  13                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   See Harris v. Yates, No. 07-cv-808 MHP. He next filed a “prayer for relief motion” that was
                                       construed to be a second or successive petition and dismissed in 2009. See Harris v. People of the
                                  26   State of California, No. 09-cv-2362 MHP. Several years later, he filed another petition for writ of
                                       habeas corpus that also was dismissed as an unauthorized second or successive petition in 2015.
                                  27   See Harris v. Macomber, No. 15-cv-3972 KAW. Last year, another “writ of replevin complaint”
                                       presenting essentially the same allegations as those in his present complaint, but against a different
                                  28   defendant/respondent, was dismissed. See Harris v. Alameda County Superior Court, No. 18-cv-
                                       3419 WHA.
                                                                                         2
